t c memo united_states tax_court marty dale martin petitioner v commissioner of internal revenue respondent docket no filed date marty d martin for petitioner william f castor for respondent memorandum findings_of_fact and opinion paris judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in and accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure in relation to petitioner’s federal_income_tax for and mark r widell represented petitioner at trial on date he filed a motion to withdraw as counsel for petitioner which the court granted on date respectively after concessions the issues for decision are whether petitioner is entitled to claimed deductions for unreimbursed employee business_expenses in excess of the amounts respondent allowed for the years in issue entitled to claimed deductions for trade_or_business_expenses related to his law practice for the years in issue and liable for accuracy-related_penalties for the years in issue findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in oklahoma when he timely filed his petition petitioner conceded that his state_income_tax refunds of dollar_figure and dollar_figure should have been included as income for and respectively and that he had unreported interest_income of dollar_figure for the notice_of_deficiency also shows adjustments to petitioner’s itemized_deductions for a mortgage interest_expense for and state_income_tax for petitioner did not address these issues in his petition or at trial therefore they are deemed conceded see rule b 87_tc_56 addition_to_tax deemed conceded when not mentioned in brief and no evidence presented at trial the adjustments to petitioner’s student_loan interest deductions for the years in issue were computational and will not be discussed further unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the notice_of_deficiency was issued to petitioner and brooke martin for their joint federal_income_tax liabilities for the years in issue ms martin neither continued i petitioner’s sales job petitioner began working for the oklahoma publishing co publisher as an outside sales professional in brooke martin began working there in during the years in issue petitioner and ms martin were both full-time salaried employees of the publisher selling newspaper ads to small businesses for the years in issue the publisher had a written reimbursement policy whereby it would reimburse employees for all reasonable and necessary expenses_incurred while traveling on authorized company business employees reported their expenses via an internal software program and to their direct managers via hard copy on a prospect control sheet with receipts attached the publisher reimbursed employees for the business use of their personal automobiles at the rate of cents a mile for the years in issue to be reimbursed employees had to include with their request for reimbursement the purpose of the trip date of travel location traveled to and miles traveled the publisher would also reimburse an employee for the business use of a personal cell phone if a call was continued signed nor ratified the petition filed in this case and after the trial the court dismissed this case as to her for lack of jurisdiction by order dated date reasonable and necessary for conducting company business and a copy of the employee’s cell phone bill was attached to his prospect control sheet additionally the publisher reimbursed employees for entertainment_expenses employees had to document the who what where when and why for the entertainment entertainment of customers was allowed when the person or entity being entertained had an actual or potential business relationship with the company the expenditure directly preceded included or followed a business_discussion that would benefit the publisher and a senior-level manager approved the entertainment the publisher reimbursed petitioner and ms martin for certain amounts of personal automobile personal cell phone and entertainment_expenses during each of the years in issue in it reimbursed them dollar_figure for those expenses in it reimbursed them dollar_figure for those expenses in it reimbursed them dollar_figure for those expenses petitioner offered into evidence prospect control sheets and summary documents purporting to show expenses for lunch and dinner business meetings the prospect control sheets have columns for the client the date of the business meeting remarks about the meeting the amount of the food and drink expenses and whether the expense was approved or denied the remarks sections for many of the meetings contain vague or one-word remarks such as outlook or groupings or online the amount column for each expense contains a handwritten figure neither the approved column nor the denied column is marked for any of the expenses listed on the prospect control sheets no receipts for the purported expenses were offered or entered into evidence with the prospect control sheets the summary documents were simply spreadsheets petitioner created with the same client names and amounts as listed on the prospect control sheets petitioner did produce a computer hard drive and testified that he stored all of his receipts on the hard drive he also testified that the hard drive was corrupted and that the cost to attempt to retrieve the data stored on the hard drive was prohibitive when weighed against the possibility of a successful data retrieval petitioner testified on cross-examination that the prospect control sheets were used to informally show his manager who petitioner was seeing petitioner also testified on cross-examination that he never provided to respondent any documentation showing that the publisher denied him any reimbursement the amounts petitioner listed on the prospect control sheets and the summary documents were considerably less than the amounts he reported on his form sec_2106 employee business_expenses as meals and entertainment_expenses for the years in issue ii petitioner’s law practice in petitioner passed the oklahoma bar exam and was licensed to practice law in that state he opened his law practice that year and during the years in issue petitioner practiced law out of a rented office in oklahoma city and a home_office petitioner continued to work full time for the publisher during the years in issue because his law practice was not generating much income petitioner slowly built his law practice on his only professional experience--sales to that end he traveled across oklahoma to shake hands with lawyers in different parts of the state trying to get referrals he also observed trials at courthouses throughout the state and introduced himself to court clerks in hopes that his name could be included on court-appointed attorney lists petitioner drove his own automobile to each county courthouse he visited and he noted on his calendars for the years in issue what county he visited on a certain day petitioner did not record the miles driven or his automobile’s odometer readings on the calendars nor did he write the name of any attorney or court clerk with whom he met or the purpose for any of his travels on his calendars petitioner did create a list of the counties he visited with the round-trip petitioner drove to the county seat of each county he visited the court takes judicial_notice of the fact see fed r evid that county courthouses in oklahoma are in the county seats miles to each county’s courthouse for each year in issue a few counties on each year’s list have multiple visits recorded petitioner did not create the mileage report until the internal_revenue_service examined his returns for the years in issue in iii petitioner’s federal_income_tax returns and the notice_of_deficiency petitioner filed joint federal_income_tax returns for the years in issue see supra note attached to the returns were schedules a itemized_deductions reporting petitioner’s and ms martin’s unreimbursed employee business_expenses petitioner prepared himself or helped prepare the form sec_2106 and forms 2106-ez unreimbursed employee business_expenses that detailed the unreimbursed employee business_expenses reported on the schedules a schedules c profit or loss from business reporting petitioner’s losses from his law practice were also attached to the returns for the years in issue a on the schedule a attached to the return petitioner reported unreimbursed employee business_expenses of dollar_figure for vehicle parking and toll meals and entertainment and other expenses on the schedule c attached to the return petitioner reported his principal business or profession as attorney he reported gross_receipts or sales of dollar_figure and total expenses of dollar_figure petitioner’s largest reported expense was car and truck expenses of dollar_figure petitioner reported a loss of dollar_figure for his law practice for b on the schedule a attached to the return petitioner reported unreimbursed employee business_expenses of dollar_figure for vehicle parking and toll meals and entertainment and other expenses on the schedule c attached to the return petitioner reported his principal business or profession as attorney he reported no gross_receipts or sales and total expenses of dollar_figure petitioner’s largest reported expense was car and truck expenses of dollar_figure petitioner reported a loss of dollar_figure for his law practice for c on the schedule a attached to the return petitioner reported unreimbursed employee business_expenses of dollar_figure for vehicle parking and toll meals and entertainment and other expenses on the schedule c attached to the return petitioner reported his principal business or profession as attorney he reported gross_receipts or sales of dollar_figure and total expenses of dollar_figure petitioner’s largest reported expense was car and truck expenses of dollar_figure petitioner reported a loss of dollar_figure for his law practice for d notice_of_deficiency respondent issued petitioner a notice_of_deficiency that determined deficiencies and accuracy-related_penalties for all years in issue respondent disallowed deductions for all of petitioner’s reported unreimbursed employee business_expenses except for petitioner’s vehicle expenses for each year in issue for those vehicle expenses respondent allowed petitioner a deduction based on the difference between the publisher’s reimbursement mileage rate of cents per mile and the internal revenue service’s standard mileage rate for each year in issue respondent also disallowed deductions for petitioner’s car and truck depreciation travel deductible meals and entertainment and utilities expenses claimed on the schedules c for the years in issue and a portion of his other expenses for while petitioner alleged in his petition that all of the schedule c expenses were for his law practice there was no credible_evidence presented at trial for any of the expenses except his car and truck expenses therefore the remaining disallowed expense deductions are deemed conceded see supra note opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to any deductions claimed 503_us_79 292_us_435 under certain circumstances the burden_of_proof as to factual matters may shift to the commissioner pursuant to sec_7491 petitioner did not argue for a burden shift under sec_7491 and the record does not establish that the prerequisites for a burden shift have been met therefore the burden_of_proof remains his i petitioner’s unreimbursed employee business_expenses sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business includes the trade_or_business of being an employee 79_tc_1 a taxpayer is required to maintain adequate_records to substantiate expenses underlying claimed deductions and to establish his correct_tax liability and when the commissioner requests such records the taxpayer must produce them 116_tc_438 park v commissioner tcmemo_2012_279 at see also sec_6001 sec_1_6001-1 income_tax regs a deduction is not allowed under sec_162 to an employee to the extent he is entitled to reimbursement from his employer for expenses related to his position as an employee lucas v commissioner t c pincite citing 274_f2d_25 7th cir aff’g tcmemo_1959_31 56_tc_936 aff’d without published opinion 456_f2d_1335 2d cir 40_tc_345 aff’d 326_f2d_760 2d cir and 24_tc_21 this rule prevents a taxpayer from converting his employer’s business_expenses into his own simply by failing to seek reimbursement 788_f2d_1406 9th cir citing 277_f2d_534 6th cir aff’g t c memo aff’g tcmemo_1984_533 petitioner alleges he paid tens of thousands of dollars of employee business_expenses for the years in issue that the publisher refused to reimburse respondent entered into evidence the publisher’s written reimbursement policy that states the company will reimburse employees for all reasonable and necessary expenses_incurred while traveling on authorized company business indeed the publisher did reimburse petitioner for thousands of dollars of employee business_expenses for each year in issue petitioner testified that his manager often refused to reimburse him for business lunches and dinners because petitioner’s clients bought only small ads from the publisher he also testified that the expenses listed on the prospect control sheets were only to show his manager with whom he was meeting petitioner neither offered into evidence receipts for any business lunches or dinners--reimbursed or unreimbursed by the publisher--or any document stating that the publisher denied him reimbursement for any expenses nor called a representative of the publisher to testify although petitioner testified that the hard drive on which he stored his receipts was corrupted he offered no additional evidence to corroborate his testimony about the reported expenses petitioner’s testimony alone is not enough to substantiate his reported unreimbursed employee business_expenses although the court can estimate the deductible amount of an expense if the taxpayer cannot substantiate the precise amount 39_f2d_540 2d cir he must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 petitioner has continued petitioner has failed to prove that he paid any of the expenses listed on the unsubstantiated prospect control sheets and the summary documents and that his reimbursement requests were denied see orvis v commissioner f 2d pincite lucas v commissioner t c pincite therefore petitioner is not entitled to deductions for unreimbursed employee business_expenses for the years in issue greater than the amounts respondent already allowed ii petitioner’s law practice expenses the only expenses reported on petitioner’s schedules c for which petitioner offered any evidence of substantiation were his car and truck expenses for the years in issue petitioner’s car and truck expenses which concern listed_property are subject_to the heightened substantiation requirements of sec_274 see sec_274 sec_280f to deduct his reported car and truck expenses petitioner must substantiate the amount of the expense ie mileage the circumstances in which it was incurred and the business_purpose it served see sec_274 the required substantiation must be made by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement id to meet the adequate_records test a taxpayer must maintain an account book diary log continued failed to present sufficient evidence for the court to form an estimate of his unreimbursed employee business_expenses for the years in issue statement of expense trip sheets or similar record that together with other documentary_evidence establishes the required elements of the expenditure sec_1_274-5t temporary income_tax regs fed reg date petitioner testified that the only way he knew how to build a business was through personal introductions--the way he sold ads for the publisher to expand his law practice he drove to counties throughout oklahoma to introduce himself to local attorneys and court clerks and to have his name added to court-appointed attorney and referral lists in those counties in addition to his testimony petitioner entered into evidence his personal calendars for the years in issue and a list of all of the oklahoma counties to which he traveled with the corresponding round-trip mileage to each county courthouse while only the name of the county to which he traveled is written on his calendars petitioner testified and the court finds that he drove to the county seat of each county on his mileage list see supra note petitioner’s testimony and mileage list corroborate that he drove to those county seats to visit the county courthouses in furtherance of his law practice therefore petitioner is entitled to a deduction for the mileage for one round trip from his law office in oklahoma city to the county seat of each county on his mileage lists for each of the years in issue iii accuracy-related_penalties respondent determined sec_6662 penalties of dollar_figure dollar_figure and dollar_figure for and respectively sec_6662 and b authorizes a penalty on the portion of an underpayment of income_tax attributable to a substantial_understatement_of_income_tax there is a substantial_understatement_of_income_tax for any year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 higbee v commissioner t c pincite under sec_7491 the commissioner bears the burden of production with regard to penalties higbee v commissioner t c pincite once the respondent also argued that the car and truck expenses associated with petitioner’s law practice were startup expenses because the mileage could not be associated with a specific client or case the question with respect to startup expenses is not whether the expenses can be linked to a specific client or case but whether they are directly connected with or pertain to the taxpayer’s trade_or_business that is functioning as a business at the time the expenses were incurred forrest v commissioner tcmemo_2011_4 quoting woody v commissioner tcmemo_2009_93 aff’d 403_fedappx_519 d c cir petitioner began his law practice in and it was functioning as a business by as is evidenced by petitioner’s reported dollar_figure of gross_receipts for that year commissioner has met the burden of production the taxpayer has the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a hall v commissioner 729_f2d_632 9th cir aff’g tcmemo_1982_337 higbee v commissioner t c pincite the understatements of income_tax determined in the notice_of_deficiency are dollar_figure dollar_figure and dollar_figure for and respectively which are each greater than dollar_figure which in turn is greater than of the tax required to be shown on the respective returns petitioner’s corrected tax_liabilities are dollar_figure dollar_figure and dollar_figure for and respectively on his returns he reported tax of dollar_figure dollar_figure and dollar_figure for and respectively the court has allowed a portion of petitioner’s claimed schedule c car and truck expenses deduction for his law practice for each year in issue however the additional claimed schedule c expenses deduction and the claimed schedule a unreimbursed employee business_expenses deduction that were disallowed for each year in issue coupled with petitioner’s concessions for each year in issue still create a substantial_understatement_of_income_tax for each year in issue for purposes of the sec_6662 accuracy-related_penalty therefore respondent has met his burden of production pursuant to sec_6664 no penalty shall be imposed under sec_6662 with regard to any portion of an underpayment if it can be shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion whether a taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id see also remy v commissioner tcmemo_1997_72 petitioner failed to properly substantiate tens of thousands of dollars of unreimbursed employee business_expenses reported on his schedules a and thousands of dollars of expenses reported on his schedules c for the years in issue although he produced the physical hard drive that he testified was corrupted he did not attempt to reproduce any receipts that he testified were lost through the corruption of the hard drive or offer into evidence bank or credit card statements that could support his testimony concerning the reported expenses he failed to prove that he acted with reasonable_cause and in good_faith in his effort to assess his proper tax_liabilities accordingly the court holds that petitioner is liable for the sec_6662 penalty for each year in issue the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered under rule respondent included boilerplate phrases in the notice_of_deficiency stating that petitioner was liable for accuracy-related_penalties for the years in issue because of negligence a substantial_understatement_of_income_tax or a valuation misstatement because the court finds that there was a substantial_understatement_of_income_tax for each year in issue a discussion of whether petitioner was negligent is not warranted a valuation misstatement was not in issue here
